IN THE SUPREME COURT OF THE STATE OF NEVADA


                MICHAEL BRUCE BYNOE,                                    No. 84266
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,
                                                                                 FILED
                                         Respondent.                             MAR 0 11 2022
                                                                               ELIZABETH A. BROWN
                                                                             CLERK OfpUPREME COURT
                                                                            BY   C.
                                                                                              (
                                                                                         "."ffr
                                                                                  DEPUTY'CLER
                                      ORDER DISMISSING APPEAL

                            This is a pro se appeal from a district court order denying a
                motion for a "final ORDER or otherwise, to settle adjudicate the First
                Amended Complaint." Second Judicial District Court, Washoe County;
                Kathleen A. Sigurdson, Judge.
                            Review of the notice of appeal and documents before this court
                reveals a jurisdictional defect. No statute or court rule authorizes an appeal
                from the challenged order. See Brown v. MHC Stagecoach, LLC, 129 Nev.
                343, 345, 301 P.3d 850, 851 (2013) (this court "may only consider appeals
                authorized by statute or court rule). Accordingly, this court lacks
                jurisdiction and
                            ORDERS this appeal DISMISSED.



                                            CLIZALe/D
                                        Silver


                                          , J.                                          ,J
                Cadish                                     Pickering


SUPREME COURT
         OF
      NEVADA

(0) 1.447A
                                                                                       OG7R3 7
                        cc:   Hon. Kathleen A. Sigurdson, District Judge
                              Michael Bruce Bynoe
                              Attorney General/Carson City
                              Washoe District Court Clerk




SUPREME COURT
         OF
      NEVADA


( 0) I 947A •,,,:e4ra
                                                           9